Mr. Justice Heher and I conclude, from our study of the proofs in this case and the basic and broad equitable principles applicable thereto, that the purported conveyance by the wife to the husband, not only excites our suspicions (Reed v. Tilton,90 N.J. Eq. 42) but satisfies us that it was not made in good faith.
We are not unmindful of the fact that settlement for the conveyance took place at the offices of a title company. The reason is quite obvious. It gave the parties the opportunity of having a disinterested witness, who could and did, as here, testify as to the passing of the purchase price. But an analysis of the reasons assigned by the husband which motivated his alleged purchase of the property; the explanation of the advance of the moneys, by his sister-in-law, necessary to make the settlement; the failure of the wife to testify as to this conveyance, as a result of which she divested herself *Page 422 
of all she possessed, or to explain her disposition of the proceeds thereof, together with all other proofs, convinces us that the conveyance was a mere subterfuge; it was in fraud of her creditors.
Equity can and should grant full and complete relief to the appellant in the premises. We do not think that the husband is entitled to the relief granted him by the majority. Accordingly we vote for an unqualified and complete reversal of the decree below.
For affirmance — THE CHIEF-JUSTICE, LLOYD, CASE, BODINE, DONGES, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, JJ. 10.
For reversal — HEHER, PERSKIE, JJ. 2.